Citation Nr: 1401556	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-02 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the feet.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating, effective August 31, 2010, and denied service connection for hearing loss, tinnitus, peripheral neuropathy, sleep apnea, and hypertension.  The Veteran submitted a notice of disagreement as to the issues of hearing loss, tinnitus, peripheral neuropathy, sleep apnea, and hypertension in July 2011.  He submitted a notice of disagreement as to the rating for PTSD in April 2012.  A May 2012 rating decision increased his rating for PTSD to 50 percent, effective August 31, 2010.  In June 2012, the RO assigned a temporary total evaluation for hospitalization for PTSD from March 22, 2012 through May 31, 2012.  As that period represents a full grant, it is not for consideration herein.  A statement of the case (SOC) as to the issues of hearing loss, tinnitus, peripheral neuropathy, sleep apnea, and hypertension was issued in January 2012 and a SOC as to the issue of PTSD was issued in May 2012.  The Veteran submitted substantive appeals with regard to the above matters in January 2012 and June 2012, respectively.  The Veteran also testified at a Board videoconference hearing in June 2013.


The issues of service connection for hearing loss and of a rating in excess of 50 percent for PTSD are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  In June 2013 correspondence, the Veteran indicated that he wished to withdraw his appeal on the issues of entitlement to service connection for peripheral neuropathy of the feet, for sleep apnea, and for hypertension.

2.  The Veteran's tinnitus is casually related to noise exposure during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to service connection for peripheral neuropathy of the feet, have been met.  38 U.S.C.A §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to service connection for sleep apnea, have been met.  38 U.S.C.A       §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to entitlement to service connection for hypertension, have been met.  38 U.S.C.A     §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The Veteran's tinnitus was incurred in active duty service.  38 U.S.C.A § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Peripheral Neuropathy, Sleep Apnea, Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  In a June 2013 written statement, the Veteran indicated that he wished to withdraw his appeal as to the matters of service connection for peripheral neuropathy of the feet, sleep apnea, and hypertension.  Thus, the Board finds that the Veteran withdrew his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed without prejudice.

Tinnitus

The Veteran is seeking service connection for tinnitus, which he contends began during active duty.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the Veteran's claims file and in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran contends that he is entitled to service connection for tinnitus as a result of acoustic trauma experienced during active duty.  It is not in dispute that the Veteran has tinnitus, as competent (medical) evidence of record documents his complaints, and tinnitus is a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's DD-214 shows that his military occupational specialty was in light weapons infantry and that he was awarded the Purple Heart and Combat Infantryman Badge.  Based on the nature of his combat service, the Board readily concedes that he was exposed to noise trauma in service.  See 38 U.S.C.A. § 1154.  What he must still show to establish service connection for his tinnitus is that the current disability is related to the noise trauma in service.

In this regard, the Board is presented with a situation where there is favorable evidence (in the form of the Veteran's statements and testimony as to continuity of symptomatology he is competent to report, see Barr v. Nicholson, 21 Vet. App. 303 (2007)), and negative evidence (in the form of the March 2011 VA examiner's opinion, which indicated that tinnitus was less likely than not due to military noise exposure.  Although the Veteran is competent (even as a layperson) to report symptoms which he has experienced, the Board must determine if he is credible.  In this regard, the Board has reviewed the service records and post-service records and finds no persuasive reason not to find the Veteran credible.  He has testified that his tinnitus began during a combat incident during service, and that fact is therefore established pursuant to 38 U.S.C.A. § 1154(b).  He has also testified that the ringing in his ears continued thereafter, and the Board finds his testimony in that regard to be credible.  Further, although tinnitus or ringing in the ears was not reported on in-service examinations, the examination reports do not include any specific questions about tinnitus.  Under these circumstances, the Board views the Veteran as credible as to the time of onset of the tinnitus.  Accordingly, the Board finds that there is a causal nexus between the tinnitus he experienced during service and his current tinnitus.  Service connection for tinnitus is therefore warranted. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letters dated in September 2010 and February 2011, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.



ORDER

The appeal, as to the issues of entitlement to service connection for peripheral neuropathy of the feet, sleep apnea, and hypertension, is dismissed.

Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He asserts that noise exposure from combat has resulted in his hearing loss.  

When the Veteran was afforded a VA audiological examination in March 2011, the VA examiner rendered an opinion that the hearing loss was not related to service.  The rationale was that the Veteran's hearing loss was normal at the time of separation.  However, the Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In reviewing audiological testing prior to service and upon separating from service, it appears that test results suggest some worsening of hearing acuity.  Under the particular circumstances of this case, the Board believes that another VA audiological examination with opinion is necessary to address the significance of the apparent increase in certain tested thresholds during service.  

The Veteran is also seeking an increased rating for service-connected PTSD.  He was last afforded a VA examination with respect to PTSD in March 2011.  Since then, he testified that his PTSD has worsened.  Tr. at 7.  Additionally, VA treatment records reflect inpatient treatment for PTSD since his last PTSD examination (for which he was granted a temporary total evaluation, see June 2012 rating decision), which suggests a worsening of his disability.  Under the circumstances, a contemporaneous examination to assess the current severity of his disability is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any VA treatment records not already of record relevant to the claims remaining on appeal.

2.  The Veteran should thereafter be scheduled for an appropriate VA audiological examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that any current hearing loss is causally related to the Veteran's service, to include noise exposure.  For purposes of the opinion, noise exposure during service should be assumed.  The examiner should offer a rationale which should discuss the significance of any decrease in hearing acuity documented in service audiological examinations.

3.  The Veteran should also be scheduled for an appropriate VA examination to determine the severity of his service-connected PTSD.  It is imperative that the claims folder be reviewed in conjunction with the examination.  The examiner should report examination findings to allow for application of VA rating criteria, specifically under diagnostic code 9411.  A Global Assessment of Functioning (GAF) score should be assigned. 

4.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board if in order for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


